   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 1 of 15 PageID #:267




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CRAIG GRAFTON,

              Plaintiff,

        v.                                        No. 18-cv-6099
                                                  Judge Franklin U. Valderrama
 FOBELK, et al.

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Craig Grafton (Plaintiff) and his brother Raymond Grafton

(Raymond) each own a 1/3 interest in the real property located at 7840 South May

Street, Chicago, Illinois (the Property). Raymond resided at the Property, and in May

of 2018, Plaintiff went to inspect the Property but was unable to access it. Plaintiff

called the Chicago police seeking to gain entrance to the Property. The police arrived

at the Property, and Raymond eventually came to the door and allowed them entry

to the Property. Plaintiff followed the police into the Property. The police

subsequently ordered Plaintiff to leave the Property, against his wishes.

       Plaintiff filed suit against the police officers (collectively Defendants) alleging

that Defendants violated his Fourth and Fifth Amendment rights under the United

States Constitution. R. 39, Third Amended Complaint (TAC). 1 See infra, Section II.

Plaintiff also asserts state common law claims of intentional infliction of emotional

distress, respondeat superior, and indemnification. Id. Before the Court is


1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 2 of 15 PageID #:268




Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). R. 40, Mot. Dismiss. For the reasons that

follow, Defendants’ motion is denied in part and granted in part.

                                      Background 2

       On or around May 13, 2018, Plaintiff owned a 1/3 interest in the Property. TAC

¶ 1. Raymond and Erma Grafton (Erma), Plaintiff’s sister, each also owned a 1/3

interest in the Property. Id. Plaintiff was the administrator of the estate of Mary

Grafton, the mother of Plaintiff, Raymond, and Erma. Id. ¶ 4. On this date, after

being told that gas fumes were coming from the Property, Plaintiff went to inspect

the Property. Id. ¶¶ 5, 6. For over one hour, Plaintiff rang the door bells, knocked on

the windows, and knocked on the doors, to no avail. Id. ¶ 6. Plaintiff became more

concerned and called the police. Id. ¶ 7. Three police officers ultimately arrived, and

two of them asked Plaintiff for proof that he owned an interest in the Property. In

response, Plaintiff showed them documents revealing that he was the administrator

of the estate and that he owned a 1/3 interest in the Property. Id. For approximately

one hour, the police officers tried entering the Property by ringing the door bells and

by knocking on the doors and windows, also to no avail. Id. ¶ 10. Finally, Plaintiff

asked for permission to break a window, which he did. Id. Raymond came to the door

and informed the police officers that he had been asleep. Id. ¶ 11.




2The  Court accepts as true all of the well-pleaded facts in the Third Amended Complaint and
draws all reasonable inferences in favor of Plaintiff. Platt v. Brown, 872 F.3d 848, 851 (7th
Cir. 2017).
                                             2
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 3 of 15 PageID #:269




      The police officers and Plaintiff then entered the Property. TAC ¶ 11.

Unescorted, Plaintiff inspected the Property: he smelled no gas; he checked the

faucets and restroom to ensure they were operating properly; and he went into the

basement to ascertain whether the plumbing was functioning property. Id. A police

officer went downstairs and ordered Plaintiff to leave the Property. Id. ¶ 12. Upon

arriving on the first floor in the living room where Raymond and other police officers

were standing, another police officer ordered Plaintiff to go stand on the porch. Id.

¶¶ 13, 15. Plaintiff complied but asked why he was being ordered out of the Property.

Id. ¶ 16. One of the police officers told Plaintiff to leave the Property or he would be

arrested. Id. After some more back and forth, one of the police officers again told

Plaintiff he would be arrested. Id. ¶ 17. Plaintiff then left the Property. Id. ¶ 20.

      On September 6, 2018, Plaintiff filed a multi-count complaint against

Defendants. R. 1, Compl. The original complaint has since been amended. On

February 4, 2020, Plaintiff filed his Third Amended Complaint against Defendants

consisting of four counts. TAC. Count I alleges violations of his Fourth and Fifth

Amendment rights pursuant to 42 U.S.C. § 1983 (id. ¶¶ 26–39), Count II alleges a

claim of intentional infliction of emotional distress (id. ¶¶ 40–47), Count III asserts a

claim for respondeat superior (id. ¶¶ 49–52), and Count IV seeks indemnification (id.

¶¶ 53–56). Defendants move to dismiss Plaintiff’s Third Amended Complaint

pursuant to Rule 12(b)(6).




                                            3
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 4 of 15 PageID #:270




                                   Legal Standard

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual

allegations, accepted as true, sufficient to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). The allegations “must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. The allegations that are

entitled to the assumption of truth are those that are factual, rather than mere legal

conclusions. Iqbal, 556 U.S. at 678–79.

                                       Analysis

      Defendants first argue that the Court should dismiss Count I, as Plaintiff

failed to allege sufficient facts giving rise to a violation of his Fourth or Fifth

Amendment rights and therefore fails to state a cause of action. Mot. Dismiss. They

then assert that Plaintiff’s state law claim for intentional inflict of emotional distress

(Count II) is untimely and barred by the statute of limitations, and therefore his state




                                            4
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 5 of 15 PageID #:271




law claims for respondeat superior (Count III) and indemnification (Count IV) also

must fail. Id.

                    I.     Section 1983 Fifth Amendment Claim

       Defendants argue that although Plaintiff alleges that they deprived him of

property, he does not properly plead a public taking or deprivation of property

without due process. Mot. Dismiss at 4. Defendants contend that in order to sustain

a Fifth Amendment claim, a party must plead a physical appropriation of property

or, alternatively, a denial of an economically viable use of his land. Id. at 5 (citing

Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1014 (1992)). They assert that Plaintiff

already has sought and received the remedy of eviction, and therefore, he used his

due process rights to obtain possession of the Property from his brother. Id. at 5–6.

       While Plaintiff maintains that the Defendants are wrong in stating that no

property was seized, Plaintiff admits that there was no permanent taking or

condemnation of his property. R. 51, Resp. at 6. Plaintiff seemingly concedes that he

does not have a Fifth Amendment claim. The Fifth Amendment Takings Clause

states that private property shall not be taken for public use without just

compensation. Knick v. Township of Scott, Pa., 139 S.Ct. 2162, 2167 (2019).

Therefore, a property owner has a claim for violation of the Takings Clause as soon

as the government takes his property for public use without paying for it. Id. at 2170.

This applies to a local government as well. Id. To the extent Plaintiff has not

abandoned his Fifth Amendment claim, the Court finds, in viewing the allegations of

the complaint in the light most favorable to Plaintiff, that Plaintiff fails to allege a



                                           5
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 6 of 15 PageID #:272




Fifth Amendment violation, and grants Defendants’ motion to dismiss as to any relief

Plaintiff seeks under the Fifth Amendment under Count I.

                    II.    Section 1983 Fourth Amendment Claim

      Nor does Plaintiff, according to Defendants, plead a Fourth Amendment

violation because he was not seized. Mot. Dismiss at 6–7. Alternatively, argue

Defendants, even if Plaintiff was seized, the seizure was reasonable. Id. at 7–8.

Plaintiff asserts that his constitutional rights were violated by the police officers who

ordered him to leave a property in which he owns a 1/3 interest. Resp. at 2–3. The

wrinkle in this case is that Plaintiff does not allege that Defendants actually seized

his property. Rather, his contention is that Defendants interfered with his property

interest. Id. at 4. Further, he argues that, due to the police officers’ show of authority,

he had no choice but to submit. Id. at 6–7.

      The Fourth Amendment, made applicable to the states by the Fourteenth

Amendment, provides in pertinent part that the “right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. CONST. AMEND. IV. “The Fourth Amendment

protects two types of expectancies, one involving searches and the other seizures.”

Soldal v. Cook Cnty., 506 U.S. 56, 63 (1992). The Fourth Amendment applies to civil

cases. Id. at 61. Moreover, “when it comes to the Fourth Amendment, the home is

first among equals.” Florida v. Jardines, 569 U.S. 1, 6 (2013). The Supreme Court has

found that a seizure of property occurs when there is “some meaningful interference

with an individual’s possessory interest in that property.” Soldal, 506 U.S. at 61. In



                                            6
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 7 of 15 PageID #:273




Soldal, the Supreme Court clarified that a person may challenge a seizure of his

property based on his property interest. Id. The Supreme Court has made clear that

even temporary seizures are within the scope of the Fourth Amendment, “so long as

there is some meaningful interference with an individual’s possessory interest.” U.S.

v. Jacobsen, 466 U.S. 109, 113 (1984).

      But, as a legal matter, “the question of whether a seizure has occurred when

police officers merely instruct an individual to leave their home remains unresolved.”

Wozniak v. Zielinski, 2016 WL 5373077, at *11 (N.D. Ill. Sept. 26, 2016) (internal

quotation marks omitted). When a person has no desire to leave the scene of an

encounter with police, “the appropriate inquiry is whether a reasonable person would

feel free to decline the officer’s request or otherwise terminate the encounter.” Kernats

v. O’Sullivan, 35 F.3d 1171, 1177 (7th Cir. 1994) (quoting Florida v. Bostick, 501 U.S.

429, 435–36 (1991)).

      Here, Plaintiff alleges that he owns a 1/3 interest in the Property. TAC ¶ 1. He

further alleges that he called the police to the Property and that he showed police

officers his paperwork that evidenced his interest in the Property. Id. ¶ 7. Plaintiff

claims that notwithstanding this interest, the police officers ordered him to leave the

Property or face arrest. Id. ¶¶ 12–17. Plaintiff insists that under Soldal, he has pled

an unconstitutional seizure. Resp. at 5.

      Defendants argue that Plaintiff himself was not seized (Mot. Dismiss at 6–7),

but that argument ignores the nature of Plaintiff’s Third Amended Complaint.

Plaintiff does not allege that he was seized; rather, he alleges that the Defendants



                                           7
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 8 of 15 PageID #:274




temporarily deprived him of his freedom to visit and inspect the Property and of his

possessory interest in and enjoyment of the Property. TAC ¶ 27. Again, the Supreme

Court has made clear that the temporary deprivation of a property interest may

constitute a seizure. Jacobsen, 466 U.S. at 113. Defendants contend that Soldal is

distinguishable, as that case involved the actual taking and damaging of the

plaintiffs’ property. R. 53, Reply at 2–3. To the contrary, here it was Plaintiff who was

told to leave the Property he had damaged. Id. Defendants, however, ignore the

Supreme Court’s pronouncement of the protection the Fourth Amendment provides

regarding property interests. Soldal, 506 U.S. at 61. Therefore, the Court finds that

this argument provides no basis for dismissing Plaintiff’s Third Amended Complaint

and indeed, is contrary to law. Moreover, for the purposes of a motion to dismiss, the

Court finds that Plaintiff has sufficiently pled a seizure under the Fourth

Amendment.

      Next, Defendants assert that to the extent the Court finds that Plaintiff has

adequately pled a seizure, the seizure was reasonable because Plaintiff had broken a

window. Mot. Dismiss at 7–8. They also argue that any seizure was reasonable

because Plaintiff had an inferior possessory interest. Reply at 2. Plaintiff counters

that the police officers expressly permitted him to break a window because neither

Plaintiff nor the police officers were able to get Raymond to come to the door. Resp.

at 8. Plaintiff also claims that the police officers’ seizure was unreasonable because,

before they threatened him with arrest unless he left the Property, there were no




                                           8
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 9 of 15 PageID #:275




angry or hostile interactions between Plaintiff and Raymond, and there were no

public or private safety or emergency concerns. Id.

      So long as a seizure is reasonable, it will survive constitutional scrutiny.

Soldal, 506 U.S. at 71. Reasonableness is determined by a “careful balancing of

governmental and private interests.” Id. (quotations omitted). Thus, a court must

balance the “nature and quality of the intrusion” on the individual against the

“importance of the governmental interests alleged to justify the intrusion.” Jacobsen,

466 U.S. at 125 (quotations omitted). A determination as to whether a seizure is

reasonable is a fact intensive argument, and therefore the Court finds that it is

inappropriate on a motion to dismiss. See Liqui-Box Corp. v. Scholle IPN Corp., 449

F. Supp. 3d 790, 800 (N.D. Ill. 2020) (the purpose of a motion to dismiss is to test the

sufficiency of the complaint, accepting all well-pleaded allegations as true, not to

decide the merits or resolve factual disputes) Accordingly, on this basis, the Court

finds that Plaintiff has sufficiently plead a Fourth Amendment claim.

      Finally, Defendants argue that Plaintiff cannot proceed on his claims against

Defendants Bolin or Gilliland because Plaintiff fails to properly name them in

violation of Federal Rule of Civil Procedure 10(a). Mot. Dismiss at 8. Defendants point

out that Plaintiff has named, in addition to Defendant Fobelk, Chicago Police Officer

Badge number either 1895 or 13406. Defendants maintain that Plaintiff has been

provided information identifying police officers Bolin and Gilliland, but he continues

to fail to properly name either one of them in his Third Amended Complaint. Id. For

his part, Plaintiff responds that he will seek leave to more specifically identify the



                                           9
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 10 of 15 PageID #:276




two defendants after discovery, which courts have allowed. Resp. at 9–10 (citing

Donald v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548, 556 (7th Cir. 1996) and Towns v.

Dart, 2015 WL 1542510, at *2 (N.D. Ill. Apr. 6, 2015)). 3

       Defendants rely primarily on Myles v. U.S., 416 F.3d 551 (7th Cir. 2005). Myles

involved a federal inmate filing suit and naming the title of a position instead of the

names of individual prison guards as defendants. Moreover, the primary issue in that

case was the confusion on behalf of the plaintiff as to the nature of his claim. Id. at

552–53. Here, Plaintiff has referenced the defendant police officers by their potential

names and also a reference to the phrase “John Doe” on the basis that he does not

know their true identity. The Court does not fault Plaintiff, who is a pro se litigant,

for not identifying each of the police officers at this stage based on an assumption

that Plaintiff may not know their true identity. See Maclin v. Paulson, 627 F.2d 83,

87–88 (7th Cir. 1980) (when “party is ignorant of defendants’ true identity, it is

unnecessary to name them until their identity can be learned through discovery or

through the aid of the trial court”) The Court denies Defendants’ request to dismiss

claims against Bolin and Gilliland at this time.

                    III.   Intentional Inflict of Emotional Distress

       Next, Defendants argue that Plaintiff’s state law claim of intentional infliction

of emotional distress is untimely. Mot. Dismiss at 9. Defendants maintain that


3Defendants  also argue in their Reply that the female officer at the scene provided Plaintiff
the names and badges of the three police officers at the scene. Reply at 8 (citing Plaintiff’s
original response (R. 48)). Yet, Plaintiff responds that he did not know which two names
belonged to the two police officers who acted wrongfully. R. 48 at 8. Moreover, such an
argument derives from a brief that Plaintiff has replaced with his revised Response (R. 51).
Accordingly, the Court cannot consider this argument.
                                             10
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 11 of 15 PageID #:277




Plaintiff’s claims began to accrue on May 12, 2018, the date of his encounter with the

police. Yet, Plaintiff’s original complaint, filed September 6, 2018, makes no mention

of any type of emotional distress. Defendants point out that, instead, Plaintiff waited

until he filed a prior amended complaint on January 9, 2020 to allege any emotional

distress. Id. They argue that the statute of limitations for state law claims against

public employees is one year, and that Plaintiff was required to bring his emotional

distress claim no later than May 12, 2019. Id. 4

       Plaintiff retorts that his emotional distress claim relates back to the original

complaint and therefore is timely. Resp. at 11–12 (citing Phillips v. Ford Motor Co.,

435 F.3d 785 (7th Cir. 2006)). He also maintains that Defendants were on notice of

the May 2018 occurrence based on his original complaint. Id.

       Federal Rule of Civil Procedure 15(c)(1)(B) states that “[a]n amendment to a

pleading relates back to the date of the original pleading when the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

out—or attempted to be set out—in the original pleading.” FED. R. CIV. P. 15(c)(1)(B).

“[R]elation back is permitted … where an amended complaint asserts a new claim on

the basis of the same core of facts, but involving a different substantive legal theory

than that advanced in the original pleading.” Bularz v. Prudential Ins. Co. of Am.,

93 F.3d 372, 379 (7th Cir. 1996); see also Luckett v. Conlan, 561 F. Supp. 2d 970, 975



4Defendants   reference various state court cases discussing the relation back doctrine (Reply
at 6–7), yet these state court cases do not apply Federal Rule of Civil Procedure 15.
Nevertheless, in Porter v. Decatur Mem’l Hosp., 882 N.E.2d 583, 592 (Ill. 2008), the Illinois
supreme court confirmed that it would use federal law for guidance and adopted a similar
test for analyzing relation back claims.
                                             11
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 12 of 15 PageID #:278




(N.D. Ill. 2008) (“Rule 15(c)(1)(B) allows an amendment to relate back to the original

pleading when the amendment asserts a new claim based on the same core of facts

alleged in the original pleading, but involves a new legal theory.”). A party that adds

a new substantive claim to his action need only ensure that “the new claim stems

from the same ‘conduct, transaction, or occurrence’ as was alleged in the original

complaint … [and] there is no additional requirement that the claim be based on an

identical theory of recovery.” Bularz, 93 F.3d at 379.

      In Plaintiff’s original complaint, he alleges that in May of 2018, police officers

ordered him to leave the Property in which he is the 1/3 owner and administrator of

the estate. Compl. at 2. He further alleges that he complied with the police officer’s

order to leave the Property after a police officer granted him permission to enter the

Property. Id. at 3. Plaintiff’s original complaint alleges facts relating to the same

occurrence as that in his Third Amended Complaint. Accordingly, Plaintiff’s

emotional distress claim, while a new theory of recovery, relates back to the original

complaint and is timely for the purposes of statute of limitations.

      Defendants cite to three federal court cases for support, but each is

distinguishable. In Simpson v. Doody, the court concluded that the plaintiff’s federal

claims were barred by the statute of limitations, and that the plaintiff conceded the

relation back issue by failing to address the different limitations periods for her state

and federal claims. 2019 WL 377705, at *4 (N.D. Ill. Aug. 12, 2019). Moreover, the

court found that even if the plaintiff could rely on the relation back doctrine, her state

law claims would remain time-barred because she filed her initial complaint after the



                                           12
  Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 13 of 15 PageID #:279




statute of limitations expired for these claims. Id. Here, Plaintiff has not confused the

statute of limitations periods for his claims and his original complaint was filed before

the expiration of the statute of limitations.

      In Alamo v. City of Chi., 2015 WL 4554759, at *6 (N.D. Ill. 2015), the court

found that the plaintiff’s claim under the American with Disabilities Act did not

relate back to a timely-filed complaint. However, this finding was based on the fact

that the prior complaint contained allegations related to harassment based on race

or national origin but failed to mention anything regarding his request for reasonable

accommodation. Id. Yet, in that case, the plaintiff’s allegations concerned numerous

events and acts of harassment that occurred over several months. Id. at *1. In Mayle

v. Felix, 545 U.S. 644, 649 (2005), the petitioner's original pro se habeas petition was

timely, but his amended petition, which added a new claim, was filed after the

limitations period expired. The petitioner’s original petition raised a Sixth

Amendment Confrontation Clause claim based on the admission at trial of a witness’s

videotaped statements, while the amended petition added a Fifth Amendment

challenge to statements the petitioner made before trial. Id. at 657. The Supreme

Court determined that the petitioner’s claims “targeted separate episodes” that

occurred “at a different time and place,” and therefore the newly added claim did not

relate back to the original petition and was untimely. Id. at 660. Neither Alamo nor

Mayle support Defendants’ argument because in both cases, the disparate claims

were based on more than one singular event that occurred on more than one day.

Here, all of Plaintiff’s claims derive from his interaction with police officers on one



                                           13
      Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 14 of 15 PageID #:280




day, and the occurrence Plaintiff references in his original complaint is the same as

the one in his Third Amended Complaint.

         The Court finds that Plaintiff’s claim for intentional infliction of emotional

distress relates back to the original complaint and therefore is not time-barred. As

such, the Court denies Defendants’ motion with respect to Count II.

                   IV.    Respondeat Superior and Indemnification

         Lastly, Defendants argue that Plaintiff’s respondeat superior count (Count

III), as well as his indemnification count (Count IV), should be dismissed as there are

no remaining underlying state law claims. Mot. Dismiss at 10. Plaintiff counters that

the Court should deny the motion because his state law claim for intentional infliction

of emotional distress is properly before the Court. Resp. at 13.

         Plaintiff has directed his respondeat superior and indemnification counts

against the City of Chicago only, not Defendants. Yet, the motion to dismiss at issue

was brought on behalf of Defendants only, not the City of Chicago. 5 To the extent

Defendants are seeking dismissal of Counts III and IV, their singular argument fails

because it hinges on the viability of their motion to dismiss Count II. Since the Court

has denied Defendants’ motion to dismiss with respect to Count II, Defendants’

motion to dismiss Counts III and IV must also fail.

                                         Conclusion

         For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiff’s Third

Amended Complaint [40] is granted with respect to Plaintiff’s Fifth Amendment


5Infact, Defendants’ attorneys, Mr. Cohen and Mr. Boose, have filed appearances only on
behalf of Defendants, not the City of Chicago. R. 12 and R. 13.
                                           14
   Case: 1:18-cv-06099 Document #: 58 Filed: 12/17/20 Page 15 of 15 PageID #:281




claim under Count I, and Plaintiff’s Fifth Amendment claim is dismissed with

prejudice. Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint [40]

is denied in all other respects. Defendants are directed to file their answer to

Plaintiff’s Third Amended Complaint by January 19, 2021. The parties are directed

to file a joint status report by February 2, 2021. If Plaintiff wishes to file another

motion for attorney representation, he must file such a motion by January 19, 2021.

To the extent Plaintiff does, the Court directs Plaintiff to the standard pronounced

by the Court in its earlier ruling. R. 9.




DATED: December 17, 2020
                                                 United States District Judge
                                                 Franklin U. Valderrama




                                            15
